Affirmed and Memorandum Opinion filed August 26, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00644-CV

                   IN THE INTEREST OF E.D.S., A CHILD


                    On Appeal from the 245th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-24757

                             MEMORANDUM OPINION

      In this dispute over the custody of a child, Father contends that the trial court
erred by admitting evidence and that the evidence is legally and factually
insufficient to support the jury’s verdict appointing Mother as the sole managing
conservator of the child. We affirm.

                        I.     PROCEDURAL BACKGROUND

      The child was born in 2012. Mother and Father signed an agreed child
support review order that established the child-parent relationship between Father
and the child, the parents’ support obligations, and possession and access to the
child. The order named each parent a joint managing conservator, and Mother was
designated as the conservator with the exclusive right to designate the primary
residence of the child, among other exclusive rights.

      Ultimately, each parent filed a petition to modify the parent-child
relationship to request their own appointment as sole managing conservator. After
a three-day trial, a jury answered “Yes” to Question No. 1, “Do you find that it is
not in the best interest of the child to appoint both parents as joint managing
conservators?” The jury answered “[Mother]” to Question No. 2., “Which parent
should be appointed the Sole Managing Conservator of [the child], understanding
the other parent will be appointed the Possessory Conservator?”

      The trial court signed an order consistent with the jury’s verdict appointing
Mother sole managing conservator and Father possessory conservator. Father filed
a motion for new trial, which was denied by operation of law, and he timely
appealed.

                      II.   SUFFICIENCY OF THE EVIDENCE

      We address Father’s second issue first because it challenges the sufficiency
of the evidence to support the jury’s verdict. See In re L.C.L., 599 S.W.3d 79, 84
& n.2 (Tex. App.—Houston [14th Dist.] 2020, pet. denied) (en banc) (citing
Bradleys’ Elec., Inc. v. Cigna Lloyds Ins. Co., 995 S.W.2d 675, 677 (Tex. 1999)
(per curiam)). Father challenges the jury’s answer to Question No. 2 naming
Mother as the child’s sole managing conservator. He asks this court to render a
judgment naming him the child’s sole managing conservator.           He does not
challenge the jury’s answer to Question No. 1.




                                         2
A.    Legal Principles and Standard of Review

      When custody issues are tried to a jury rather than the court, we apply
traditional standards of review for challenges to the sufficiency of the evidence.
See In re A.D., 474 S.W.3d 715, 722 (Tex. App.—Houston [14th Dist.] 2014, no
pet.). Generally, we review the sufficiency of the evidence in light of the charge
submitted to the jury. In re D.R.S., 138 S.W.3d 467, 469 (Tex. App.—Houston
[14th Dist.] 2004, pet. denied).

      Evidence is legally sufficient if it would enable reasonable and fair-minded
people to reach the decision under review. In re J.R.P., 526 S.W.3d 770, 777 (Tex.
App.—Houston [14th Dist.] 2017, no pet.).          We consider the entire record,
crediting evidence favorable to the finding if a reasonable factfinder could and
disregarding contrary evidence unless a reasonable factfinder could not. Id.

      Evidence is factually sufficient if it is not so contrary to the overwhelming
weight of the evidence as to be clearly wrong and unjust. Id. We consider the
entire record, considering evidence both in favor of and contrary to the challenged
finding. Id.

      Under both standards, the factfinder is the sole judge of the witnesses’
credibility and the weight to be given to their testimony. Ho & Huang Props. v.
Parkway Dental Assocs., 529 S.W.3d 102, 109 (Tex. App.—Houston [14th Dist.]
2017, pet. denied). We may not substitute our own judgment for that of the
factfinder even if we would reach a different answer on the evidence. Id. It takes
far less evidence to affirm a judgment than to reverse it. Id.

      When reversing based on factual insufficiency, this court must detail all the
relevant evidence; but if we determine the evidence supports the jury’s verdict, we



                                          3
need not detail all the evidence supporting the judgment. Mar. Overseas Corp. v.
Ellis, 971 S.W.2d 402, 407 (Tex. 1998).

      Modification proceedings are governed by a statutory scheme distinct from
the one applicable to original custody determinations. In re J.R.P., 526 S.W.3d at
777. In both types of proceedings, however, the best interest of the child is the
primary consideration. See id.; see also Tex. Fam. Code §§ 153.002, 156.101(a).
“A modification suit introduces additional policy concerns not present in an
original custody action, such as stability for the child and the need to prevent
constant litigation in child custody cases.” Id. (citing In re R.T.K., 324 S.W.3d
896, 900 (Tex. App.—Houston [14th Dist.] 2010, pet. denied); see also In re
V.L.K., 24 S.W.3d 338, 343 (Tex. 2000).

      Considering these policies and the nature of child custody disputes, appellate
courts provide “unique deference” to a factfinder’s custody determination. In re
R.T.K., 324 S.W.3d at 901. It is even more critical to defer to the factfinder’s
determinations of credibility and demeanor in child custody disputes because, as in
this case, the factfinder often does not hear from the child who is the subject of the
suit. Id. Thus, the child’s behavior, experiences, fears, joys, and significant
attachments are conveyed through the words of other witnesses.             Id.   “The
individuals vying for conservatorship may be scrutinized by the fact finder for such
intangible signs as an animated smile when describing a child’s achievements, a
furrowed brow when explaining typical affectionate concern, or even tears when
anticipating the emotional impact the outcome of the litigation will have on a
child.” Id. (quoting In re De La Pena, 999 S.W.2d 521, 529 (Tex. App.—El Paso
1999, no pet.). Great deference is afforded the factfinder in light of the “forces,
powers, and influences that cannot be discerned by merely reading the record.” Id.
(quoting In re De La Pena, 999 S.W.2d at 526).

                                          4
B.     Evidence and Analysis

       In his multifarious sufficiency challenge, Father argues that the evidence
does not support the jury’s verdict.1 He contends that the verdict is not supported
by the evidence because Mother “committed family violence against [Father], his
wife, and the child.” If we were reviewing a verdict in favor of Father, we might
indulge this inference; but while reviewing a contrary finding, we may not. Father
refers to several videos that he and his wife recorded of Mother following the
couple through the Houston tunnels. Mother tried to break through the couple
while they held hands; Father’s wife analogized the incident to the childhood game
“Red Rover.” Father recorded another video in 2014 while returning the child to
Mother’s possession. When Father did not immediately leave, Mother swore at
Father and stood in front of Father’s car while holding the child in her arms.
Father honked his horn at Mother and ultimately drove around Mother to leave.

       Father also refers to an agreed protective order issued against Mother.
Although the printed order included a finding of family violence, the finding was
struck through, and the court made no similar finding of family violence. The
order required exchanges of possession of the child to be done at a police station,
among other requirements. Father does not argue or identify evidence that Mother
violated the protective order

       Father adduced other evidence to cast Mother in a negative light, such as her
use of foul language directed at Father and his wife and making of harassing phone
calls to them before the agreed protective order. But the jury also heard Mother


       1
         Father presents his legal and factual sufficiency points in the same issue, cites a single
case from the Amarillo Court of Appeals regarding an abuse of discretion standard, and does not
attempt to apply different standards of review when evaluating the evidence. We will address his
sufficiency challenges together.

                                                5
acknowledge her poor decisions, apologize for her past conduct, and testify about
her efforts to change and be an effective co-parent.

          The jury heard from Mother, the child’s teacher, and Mother’s relative about
how the child was thriving in Mother’s care. The child was a good student and had
a lot of friends who lived in Mother’s neighborhood—nearly an hour from where
Father lived and proposed relocating the child. The child participated in multiple
extracurricular activities, and Mother was involved, such as coaching the T-Ball
team. Mother has a lot of family support in the area, and the child would see
family members often. Mother took the child on vacations despite evidence that
Father would not cooperate and allow Mother to take the child on international
travel.

          Mother testified that her interactions with Father are now civil, she shares
information with Father about the child’s schooling and medical appointments, she
hopes for Father to have a good relationship with the child, and she does not harbor
ill will toward Father. She testified that she did not want the child to feel like he
had to pick or choose between his parents. She also testified that Father had been
uncooperative with co-parenting, such as by not responding to her request to
coordinate the child’s extracurricular activities, and not communicating about the
child’s counseling or school matters. She testified about an incident when the
child developed an allergic reaction and had to go to an emergency room shortly
after being in Father’s care—Father did not immediately respond to phone calls
and text messages in which Mother inquired about what the child had eaten.
Mother testified that Father had kept the child overnight when he was not supposed
to and did not notify Mother.

          Mother testified that she wanted the child to continue living with her
because it was the home that he had known, and he flourished in her care. She

                                            6
testified that the rights and duties that she sought as sole managing conservator
were the same rights and duties that she had been exercising since the child was
born.

        Considering all of the evidence, reasonable and fair-minded people could
find that it was in the child’s best interest to appoint Mother as the sole managing
conservator. Father adduced evidence placing himself in a positive light and
Mother in a negative light, but the jury’s finding is not so contrary to the
overwhelming weight of the evidence as to be clearly wrong and unjust. See In re
R.T.K., 324 S.W.3d at 900–05 (sufficient evidence to support appointment of the
step-mother as sole managing conservator because it promoted the child’s need for
stability, which would be disrupted by removing him from his home and placing
him with the mother); In re J.W.H., No. 14-09-00143-CV, 2010 WL 1541679, at
*1–5, *7 (Tex. App.—Houston [14th Dist.] Apr. 20, 2010, no pet.) (mem. op.)
(sufficient evidence to support appointment of the father as sole managing
conservator when the parents presented conflicting evidence about each parent’s
interference with the other’s possession of the children); Knopp v. Knopp, No. 14-
02-00285-CV, 2003 WL 21025527, at *6–8 (Tex. App.—Houston [14th Dist.]
May 8, 2003, no pet.) (mem. op.) (sufficient evidence to support appointment of
the father as sole managing conservator when the mother moved with children out
of state without informing the father, whom the mother claimed was verbally
abusive).

        Father’s second issue is overruled.

                           III.   ADMISSION OF EVIDENCE

        In his first issue, Father contends that the trial court erred by admitting into
evidence a “Rule 11 agreement for temporary orders.” Father suggests that the
Rule 11 agreement is hearsay and a comment on the weight of the evidence, but
                                              7
Father cites no authority to support this argument and does not provide any
substantive analysis, so it is waived. See, e.g., Canton-Carter v. Baylor Coll. of
Med., 271 S.W.3d 928, 931 (Tex. App.—Houston [14th Dist.] 2008, no pet.)
(“Failure to cite legal authority or to provide substantive analysis of the legal issues
presented results in waiver of the complaint.”).

       Citing only to the rules of evidence, Father also contends that the agreement
for temporary orders was irrelevant and inadmissible under Rule 403 because
Mother attempted to show that Father had violated temporary orders.

       In deciding whether to appoint parents as joint managing conservators, the
jury instructions in this case informed the jury to consider, among other things, the
ability of the parents to reach shared decisions in the child’s best interest. A
parent’s failure to abide by an agreed temporary order is relevant to a parent’s
ability to reach shared decisions. Thus, a parent’s failure to abide by agreed
temporary orders is relevant to conservatorship. See In re J.W.H., 2010 WL
1541679, at *3 (considering evidence of parent’s failure to abide by Rule 11
agreement); Whitworth v. Whitworth, 222 S.W.3d 616, 631–62 (Tex. App.—
Houston [1st Dist.] 2007, no pet.) (considering evidence of parent’s violation of
temporary orders). Father does not show how the probative value of the Rule 11
agreement for temporary orders was substantially outweighed by the danger of
unfair prejudice, confusing the issues, or misleading the jury. See Tex. R. Evid.
403.

       Father’s second issue is overruled.

                                 IV.    CONCLUSION

       Having overruled both of Father’s issues, we affirm the trial court’s order
appointing Mother as the child’s sole managing conservator.


                                             8
                                      /s/       Ken Wise
                                                Justice


Panel consists of Chief Justice Christopher and Justices Wise and Hassan.




                                            9